SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1186
CAF 12-01092
PRESENT: SMITH, J.P., CENTRA, CARNI, AND WHALEN, JJ.


IN THE MATTER OF RICHARD D. GRISANTI,
PETITIONER-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LINDA SMITH-GILSEY, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


MICHAEL STEINBERG, ROCHESTER, FOR RESPONDENT-APPELLANT.

RICHARD D. GRISANTI, PETITIONER-RESPONDENT PRO SE.

JANE E. MONAGHAN, ATTORNEY FOR THE CHILD, WARSAW.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered March 28, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, changed
respondent’s parenting time.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Smith-Gilsey v Grisanti ([appeal
No. 1] ___ AD3d ___ [Nov. 15, 2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court